Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  BENT TREE COMMERCIAL PARK I
  CONDOMINIUM ASSOCIATION, INC.;
  EL VENTORRILLO BISTRO CORP; and
  PHILLIP B. RARICK AS TRUSTEE OF
  THE BENT TREE PROPERTY TRUST,

          Defendants.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues BENT TREE COMMERCIAL

  PARK I CONDOMINIUM ASSOCIATION, INC.; EL VENTORRILLO BISTRO CORP; and

  PHILLIP B. RARICK AS TRUSTEE OF THE BENT TREE PROPERTY TRUST, (hereinafter

  “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42


                                                      1
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 2 of 13




  U.S.C. § 12181, et seq.

         4.        Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

  in Miami-Dade County, Florida, and is otherwise sui juris.

         5.        At all times material, Defendant, BENT TREE COMMERCIAL PARK I

  CONDOMINIUM ASSOCIATION, INC., owned and operated a place of public accommodation

  at 13920 SW 47 Street, Miami, Florida, (hereinafter the “Commercial Property”) and conducted a

  substantial amount of business in that place of public accommodation in Miami-Dade, Florida.

         6.        At all times material, Defendant, BENT TREE COMMERCIAL PARK I

  CONDOMINIUM ASSOCIATION, INC., was and is a Florida Not for Profit Corporation,

  organized under the laws of the state of Florida with its principal place of business in Miami,

  Florida.

         7.        At all times material, Defendant, EL VENTORRILLO BISTRO CORP, owned

  and operated a retail restaurant at 13920 SW 47 Street, Suite A-103, Miami, Florida, (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida. EL VENTORRILLO BISTRO CORP holds itself out to

  the public as “El Ventorrillo Bistro.”

         8.        At all times material, Defendant, EL VENTORRILLO BISTRO CORP, was and

  is a Florida Profit Corporation, with its principal place of business in Miami, Florida.

         9.        At all times material, Defendant, PHILLIP B. RARICK AS TRUSTEE OF THE

  BENT TREE PROPERTY TRUST, owned and operated a commercial retail space at 13920 SW

  47 Street, Suite A-103, Miami, Florida, (hereinafter the “Restaurant Space” collectively with

  BENT TREE COMMERCIAL PARK I CONDOMINIUM ASSOCIATION, INC., The

  “Commercial Property”) and conducted a substantial amount of business in that place of public



                                                   2
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 3 of 13




  accommodation in Miami-Dade, Florida.

         10.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         11.       Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         12.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ business and

  properties.

         13.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         14.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         15.       Defendant BENT TREE COMMERCIAL PARK I CONDOMINIUM

  ASSOCIATION, INC., owns, operates and oversees the common areas of the Commercial

  Property, to include but not limited to, its general parking lot and parking spots. PHILLIP B.



                                                    3
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 4 of 13




  RARICK AS TRUSTEE OF THE BENT TREE PROPERTY TRUST owns and operates the

  commercial Restaurant Space located at 13920 SW 47 Street, Suite A-103, Miami, Florida.

         16.       The subject Commercial Property and Restaurant Space are open to the public

  and is located in Miami, Miami-Dade County, Florida.

         17.       The individual Plaintiff visits the Commercial Property and Restaurant Space

  located within the Commercial Property, regularly, and returned to the Property to document the

  ADA barriers at the Commercial Property and business located within the Commercial Property

  on or about October 14, 2020 and January 16, 2021 encountering multiple violations of the ADA

  that directly affected his ability to use and enjoy the Commercial Property, Restaurant Space and

  business located therein. He often visits the Commercial Property, Restaurant Space and business

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately five (5) miles from his residence, as well as other business

  he frequents as a patron. He plans to return to the Commercial Property, Restaurant Space and the

  business located within the Commercial Property within two (2) months of the filing of this

  Complaint, specifically on March 6, 2021.

         18.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property and Restaurant Space, has regularly

  frequented the Defendants’ Commercial Property, Restaurant Space and the business located

  within the Commercial Property and Restaurant Space for the intended purposes because of the

  proximity to his residence and other business that he frequents as a patron, and intends to return to

  the Commercial Property and business located within the Commercial Property within two (2)

  months from the filing of this Complaint. Specifically, Plaintiff intends to revisit the Property on

  March 6, 2021.



                                                   4
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 5 of 13




         19.       The Plaintiff found the Commercial Property, Restaurant Space, and the business

  located within the Commercial Property to be rife with ADA violations. The Plaintiff encountered

  architectural barriers at the Commercial Property, and business located within the Commercial

  Property, Restaurant Space and business therein and wishes to continue his patronage and use of

  each of the premises.

         20.      The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, Restaurant Space, and the business

  located within the Commercial Property have each denied or diminished Plaintiff’s ability to visit

  the Commercial Property, Restaurant Space and business located within the Commercial Property,

  and have endangered his safety in violation of the ADA. The barriers to access, which are set forth

  below, have likewise posed a risk of injury(ies), embarrassment, and discomfort to Plaintiff,

  CARLOS BRITO, and others similarly situated.

         21.      Defendant, BENT TREE COMMERCIAL PARK I CONDOMINIUM

  ASSOCIATION, INC., owns and operates a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant EL

  VENTORRILLO BISTRO CORP owned and operated a retail restaurant within the Commercial

  Property. Defendant PHILLIP B. RARICK AS TRUSTEE OF THE BENT TREE PROPERTY

  TRUST owned and operated the Restaurant Space within the Commercial Property. Defendants

  BENT TREE COMMERCIAL PARK I CONDOMINIUM ASSOCIATION, INC.; EL

  VENTORRILLO BISTRO CORP; and PHILLIP B. RARICK AS TRUSTEE OF THE BENT

  TREE PROPERTY TRUST, are responsible for complying with the obligations of the ADA.

         22.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing



                                                  5
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 6 of 13




  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I and II of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and business located within the Commercial Property, in violation of

  the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and business

  located within the Commercial Property, but to assure himself that the Commercial Property and

  business located within the Commercial Property are in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the Commercial Property, and

  business located within the Commercial Property without fear of discrimination.

         23.       Defendant, BENT TREE COMMERCIAL PARK I CONDOMINIUM

  ASSOCIATION, INC., as landlord and owner of the Commercial Property Business, is responsible

  for all ADA violations listed in Count I of this Complaint. Defendant PHILLIP B. RARICK AS

  TRUSTEE OF THE BENT TREE PROPERTY TRUST as landlord and owner of the commercial

  Restaurant Space and EL VENTORRILLO BISTRO CORP as owner of the business therein, are

  jointly and severally liable for the violations listed in Count II.

         24.       Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                   COUNT I
          AS TO BENT TREE COMMERCIAL PARK I CONDOMINIUM ASSOCIATION,
                                     INC.

         25.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

                                                     6
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 7 of 13




       through 24 above as though fully set forth herein.

              26.       Defendant, BENT TREE COMMERCIAL PARK I CONDOMINIUM

       ASSOCIATION, INC., has discriminated, and continues to discriminate, against Plaintiff in

       violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

       January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or

       less). A list of the violations that Plaintiff encountered during his visit to the Commercial Property,

       include but are not limited to, the following:

               A. Parking

  i.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

          located on an excessive slope. Violation: There are accessible parking spaces located on an

          excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 ii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

          aisles are located on an excessive slope. Violation: There are accessible parking space access

          aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

          of the 2010 ADA Standards, whose resolution is readily achievable.

               B. Entrance Access and Path of Travel

  i.      The Plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

          Violation: There are inaccessible routes from the public sidewalk and transportation stop.

          These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

          ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.




                                                         7
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 8 of 13




 ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

       are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

       violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff had difficulty entering tenant spaces without assistance, as the panel-type handle

       is not accessible because it requires the user to tightly grasp the handle to pull the door open.

       Violation: The tenant entrance doors have non-compliant hardware for disabled patrons,

       violating Section 4.13.9 of the ADAAG and Sections 309.4 and 404.2.7 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 v.    The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

vi.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

vii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7



                                                      8
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 9 of 13




           of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

           achievable.

viii.      The Plaintiff could not traverse through areas of the facility, as the required 36” path is not

           provided. Violation: A continuous path of travel connecting all essential elements of the

           facility is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

           206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.       The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

           not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

           doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

           the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

           achievable.

                                             COUNT II
                     AS TO DEFENDANTS PHILLIP B. RARICK AS TRUSTEE OF THE BENT
                       TREE PROPERTY TRUST AND EL VENTORRILLO BISTRO CORP

               27.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

        through 24 above as though fully set forth herein.

               28.       Defendants, PHILLIP B. RARICK AS TRUSTEE OF THE BENT TREE

        PROPERTY TRUST and EL VENTORRILLO BISTRO CORP, have discriminated, and continue

        to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

        facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees

        and gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during

        his visit to the Commercial Property, include but are not limited to, the following:

                A. Public Restrooms

   i.      The Plaintiff could not use the lavatory outside the toilet compartment without assistance, as

           the required knee and toe clearance is not provided. Violation: There are lavatories in public

                                                         9
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 10 of 13




          restrooms without the required clearances provided, violating the requirements in Section

          4.19.2 and Figure 31 of the ADAAG and Sections 213.3.4, 306, and 606.2 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 ii.      The Plaintiff had difficulty using the toilet paper & paper towels due to the rolls not being

          located within a dispenser. Violation: Elements in the restroom are not readily accessible and

          usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

          achievable.

 iii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing. Violation: The accessible toilet compartment door does not provide the

          features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

          ADA Standards, whose resolution is readily achievable.

                                      RELIEF SOUGHT AND THE BASIS

            41.       The discriminatory violations described in Counts I and II are not an exclusive list

       of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

       enjoyment of the Commercial Business and business located within the Commercial Property;

       Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

       notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

       necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

       to Federal Rule of Civil Procedure 34.



                                                        10
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 11 of 13




         42.       The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   business and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

         43.       Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

        44.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled



                                                      11
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 12 of 13




   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

       45.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

       46.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less). All other conditions precedent have been met

   by Plaintiff or waived by the Defendant.

       47.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

   business, located at and/or within the commercial property located at 13920 SW 47 Street, Miami,

   Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   business located within the Commercial Property, to make those facilities readily accessible and

   useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42



                                                    12
Case 1:21-cv-20267-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 13 of 13




   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: January 21, 2021

                                                  GARCIA-MENOCAL & PEREZ, P.L.
                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperez@lawgmp.com
                                                  Secondary E-Mails: bvirues@lawgmp.com
                                                   aquezada@lawgmp.com

                                                  By: ___/s/_Anthony J. Perez________
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451
                                                         BEVERLY VIRUES
                                                         Florida Bar No.: 123713




                                                       13
